DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 031 200 to Yamaha Motor Res & Dev Europe SRL (Yamaha) in view of US 2006/0201742 to Terashima et al (Terashima).
Regarding claim 1, Yamaha discloses an exhaust device configured to guide exhaust gas from an exhaust pipe in front of an engine to a muffler in a rear of the engine, the muffler including a first muffling chamber (2s, fig. 4; [25]) the exhaust device comprising: 
a primary catalyst case (2b, fig. 4; [25]) accommodating a primary catalyst (3b, fig. 4; [25]) configured to purify the exhaust gas at a downstream side from the exhaust pipe (fig. 4); 
a secondary catalyst case (2c, fig. 4; [25]) accommodating a secondary catalyst (3c, fig. 4; [25]) configured to purify the exhaust gas at a downstream side from the primary catalyst (fig. 4; [25]); and 
wherein the primary catalyst case is disposed in a front space of the engine (see figs. 1-4), 
the secondary catalyst case is disposed on a front part of a lower space of the engine (figs. 1-4).

However, Yamaha does not explicitly disclose a chamber formed with a second muffling chamber configured to reduce an exhaust noise at a downstream side from the secondary catalyst and an upstream side from the muffler.
However, Terashima discloses two mufflers (29, and 31, fig. 7; [40], [41] and each comprising their own muffling chambers and are downstream of an underbody catalyst (43, fig. 7).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use two muffler system of Terashima with the device of Yamaha so that the engine output is increased while noise generated is reduced ([52; Terashima).
Once teachings of Terashima are applied to the device of Yamaha, the chamber will be disposed so as to occupy at least a rear part of the lower space of the engine (figs. 1-4; Yamaha and fig, 7 of Terashima).


Regarding claim 2, Yamaha combined with Terashima discloses the exhaust device according to claim 1, wherein most of the secondary catalyst is disposed on a lower side of the engine and on a front side of a center of a crankshaft (see fig. 1; front part of the lower space where the catalyst 3c is installed is right under the engine where the crankshaft would be; Yamaha).

Regarding claim 3, Yamaha combined with Terashima discloses the exhaust device according to claim 1, wherein the secondary catalyst case extends obliquely rearward from one side toward another side in a left-right direction of the engine (fig. 2; Yamaha).

Regarding claim 4, Yamaha combined with Terashima discloses the exhaust device according to claim 1, wherein the engine is assembled to a vehicle body frame (figs. 1-4; Yamaha) , 
an upper down tube (101a, fig. 2; [22] ; Yamaha) extends downward from a head pipe of the vehicle body frame in a center of the engine in the left-right direction, and 
a pair of lower down tubes (11a, fig. 2; Yamaha) branching left and right from a lower end of the upper down tube extend downward, and 
the primary catalyst case overlaps one of the lower down tubes in a front view, and the secondary catalyst case is disposed between the pair of lower down tubes (figs. 2-3; Yamaha).

Regarding claim 5, Yamaha combined with Terashima discloses the exhaust device according to claim 1, wherein the chamber overlaps the engine in a bottom view of a vehicle body (See fig. 4; Terashima).

Regarding claim 6, Yamaha combined with Terashima discloses the exhaust device according to claim 5, wherein the second muffling chamber formed in the chamber is disposed right below the engine (See fig. 4; Terashima).

Regarding claim 7, Yamaha combined with Terashima discloses the exhaust device according to claim 2, wherein an upstream end of the chamber is disposed on the front side of the center of the crankshaft (fig. 4; Terashima).

Response to Arguments
Applicant’s arguments, see filed 9/22/2022, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                                                                                                                                        /AUDREY B. WALTER/Primary Examiner, Art Unit 3746